Citation Nr: 0009745	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-00 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from December 1969 to 
October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision, in which the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied entitlement to 
non- service connected (NSC) pension benefits and extra- 
shedular entitlement to pension under the provisions of 
38 C.F.R. § 3.321(b)(2).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue on appeal has been obtained.

2.  The appellant's principal acquired disabilities are COPD, 
chronic lumbosacral strain, chronic bronchitis, atypical 
chest pain, ulnar neuropathy, post- exploratory laparotomy of 
the abdomen, gastroesophageal reflux, alcohol liver disease, 
mild macrocytic anemia and apparent injury to the right lower 
extremity.  His COPD is evaluated as 30 percent disabling, 
and the remaining disabilities are evaluated as 
noncompensable.

3.  The appellant was born in July 1950, has earned a high 
school equivalency diploma and has vocational experience as a 
dockworker, car runner and laborer.  He last worked in April 
1996.

4.  The appellant's disabilities do not permanently preclude 
him from all types of substantially gainful employment 
consistent with his age, education and occupational 
experience.



CONCLUSION OF LAW

The appellant is not permanently and totally disabled for 
pension purposes within the meaning of governing law and 
regulations.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3.323, 3.340, 3.342, 4.15, 4.16, 4.17 and 
Part 4 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that permanent physical disabilities 
preclude him from performing any substantially gainful 
employment.  In his July 1996 original application, he 
alleged that was unable to work due to lung "cancer."  His 
current complaints include shortness of breath, atypical 
chest pain, left arm numbness, chronic back pain, and 
occasional discomfort stemming from a previous stab wound to 
the abdomen.  

Initially, the Board finds that the appellant's allegations 
and the evidence of record, when viewed in the light most 
favorable to his claim, are sufficient to "well ground" his 
claim within the meaning of 38 U.S.C.A. § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 631 (1992).  The 
Board's review of the record reveals that he has been 
afforded a recent VA examination and his VA clinical records 
have been associated with the claims folder.  The record does 
not reveal any additional sources of relevant information 
which may be available concerning the present claim.  
Accordingly, the Board finds the duty to assist him, mandated 
by 38 U.S.C.A. § 5107, has been satisfied.

As the appellant's claim is well grounded, the Board must 
determine whether the evidence supports his claim or is in 
relative equipoise, with him prevailing in either event.  
However, if a fair preponderance of the evidence is against 
his claim, his claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The appellant was born in July 1950 and he entered service in 
December 1969 with a prior occupation as a dock worker.  
Post- service, he earned his high school equivalency diploma 
and spent some time employed as a car rental runner.  From 
March 1983 to November 1984, he earned a gross monthly salary 
of $808 at Burdine Dade County Aviation, but he did not 
indicate his occupation.  He last worked as a laborer in 
April 1996.

The medical evidence of record reveals that the appellant 
entered service with a two- year history of low back pain 
following an injury.  He was treated for complaint of low 
back pain in- service and was discharged due to a diagnosis 
of chronic back pain and right leg pain, possibly a bulging 
lumbosacral disc, which pre- existed service and was not 
aggravated therein.  At that time of his discharge, it was 
noted that the prognosis for continuing back pain 
necessitating recurrent treatment and hospitalization was 
very great.

Post- service, a November 1970 VA examination indicated a 
diagnosis of chronic lumbosacral strain.  The record next 
shows his 1992 VA treatment for suture abscess of a stab 
wound for which he underwent an exploratory laparotomy in the 
late 1970's.  He was treated for chronic bronchitis and 
alcoholism in 1994.  A subsequent evaluation for his 
complaint of chest pain and shortness of breath indicated a 
diagnosis of chronic obstructive pulmonary disease (COPD).  
In August 1996, he underwent several days of inpatient 
treatment due to complaint of atypical chest pain.  His 
discharge diagnosis was of atypical chest pain probably 
related to gastroesophageal reflux, and mild macrocytic 
anemia related to his history of alcohol abuse.

On VA examination, dated in November 1996, the appellant 
complained of lung cancer with symptoms of shortness of 
breath and cough with phlegm.  He indicated treatment with 
inhalers and pills, but he could not recall the medication 
names.  He reported a 20- year history of smoking.  Physical 
examination was significant for mild diminishment of breath 
sounds upon auscultation of the lungs.  He coughed some times 
and raised some phlegm.  A chest x- ray was negative for an 
active disease process.  Pulmonary Function Testing (PFT) 
revealed readings of FEV- 1 (forced expiratory volume in one 
second) of 65% predicted value, FEV- 1/FVC (FEV- 1 divided by 
forced vital capacity) of 71% predicted value and diffusion 
capacity of carbon monoxide by single breath method (DLCO) of 
81% predicted value.  The remainder of physical examination 
was otherwise unremarkable.  Diagnosis was of COPD.  A 
hepatology consultation indicated an impression of alcohol 
liver disease.

A March 1997 VA outpatient treatment note records the 
appellant's complaint of atypical left- sided chest pain, 
shortness of breath, diaphoresis and left upper extremity 
numbness.  He was given a diagnosis of atypical chest pain 
and ulnar neuropathy.  A June 1997 x- ray examination of the 
chest was reported as normal.  An October 1997 x- ray 
examination of the right lower extremity revealed findings of 
mild soft tissue swelling around the lateral malleolus and 
mild degenerative changes in the distal fibula.

On VA examination in February 1999, the appellant complained 
of chronic back pain at the level of L5- S1 with radiation 
and numbness sensation of both legs.  He indicated that his 
walking was limited to two blocks due to his leg numbness.  
He also complained of shortness of breath with need of an 
inhaler, and occasional abdominal discomfort in the area of 
his previous stab wound in the abdomen.  Physical examination 
of the chest revealed diminished breath sounds upon 
auscultation, but no wheezing or rhonchi.  The November 1996 
PFT findings were interpreted as showing mild restrictive 
ventilatory deficiency and mild airflow limitation.  The 
abdomen revealed a well- healed scar at the midline of the 
abdomen, but was otherwise remarkable.  There were no 
complaints or limitations involving the upper and lower 
extremities.  There were also no objective manifestations of 
lower back pathology such as soft tissue swelling, muscle 
spasms, or tenderness to palpation.  An x- ray examination 
did reveal minimal spondylosis at L3- 4.  Diagnosis was of 
chronic low back pain and COPD.

The law authorizes the payment of pension to a veteran of a 
war who has the requisite service and who is permanently and 
totally disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).  If 
his/her disability is less than 100 percent, he/she shall be 
considered permanently and totally disabled if unemployable 
as a result of disability reasonably certain to continue 
throughout the person's life, or is suffering from disability 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. §§ 3.321, 3.340, 3.342, and Part 4 (1999).  The 
provisions of 38 C.F.R. § 4.15 provide further criteria with 
respect to total disability ratings with consideration given 
to combinations of permanent and total disability resulting 
in permanent loss of use of extremities or sight, or 
permanently helpless or bedridden.

In determining whether an assignment of a permanent and total 
disability rating is warranted, the appellant's disabilities 
must be reviewed and separately evaluated. Roberts v. 
Derwinski, 2 Vet.App. 387 (1992).  Assignment of permanent 
total disability ratings for disabilities resulting from 
willful misconduct is not authorized, but organic diseases 
which are secondary to chronic use of alcohol or drugs will 
not be considered of willful misconduct origin.  38 C.F.R. 
§ 3.342(a) (1999).  Finally, the Board notes that evaluations 
for nonservice connected disabilities may be combined.  
38 C.F.R. § 3.323(b)(1) (1999).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. , otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

As indicated above, the appellant currently holds a diagnosis 
of COPD manifested by PPT readings of FEV- 1 of 65% predicted 
value, FEV- 1/FVC of 71% predicted value and DLCO of 81% 
predicted value.  The FEV- 1 predicted value of 65% warrants 
a 30 percent rating under 38 C.F.R. § 4.97, Diagnostic Code 
6604.  However, the preponderance of the evidence is against 
a higher rating as the evidence does not show COPD manifested 
by PFT values of FEV- 1, FEV- 1/FVC or DLCO of 55 percent 
predicted or less, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiovascular limit).

With regard to the appellant's chronic lumbosacral stain, 
recent VA examination failed to find any objective pathology 
of low back disability.  In this respect, there was no 
evidence of restricted range of motion, pain on motion, soft 
tissue swelling, muscle spasms, or tenderness to palpation.  
As such, the preponderance of the evidence is against a 
compensable evaluation under Diagnostic Code 5292 (slight 
limitation of motion of the lumbar spine), Diagnostic Code 
5293 (intervertebral disc syndrome with moderate recurring 
attacks) and Diagnostic Code 5295 (lumbosacral strain with 
characteristic pain on motion).  Rather, Diagnostic Code 5295 
specifically contemplates a non- compensable rating for 
lumbosacral strain manifested by slight subjective symptoms 
of back pain only.

As to the remaining disorders which are reflected in the 
appellant's medical history, to include chronic bronchitis, 
atypical chest pain, ulnar neuropathy, post- exploratory 
laparotomy of the abdomen, gastroesophageal reflux, alcohol 
liver disease, mild macrocytic anemia and apparent injury to 
the right lower extremity, the Board notes that there is no 
evidence of record to show, at the present time, the 
appellant has any significant degree of impairment therefrom.

Consequently, the Board finds that the combined 30 percent 
schedular rating does not meet the criteria for establishing 
entitlement to a permanent and total rating for pension 
purposes.  38 C.F.R. §§ 3.340(a)(2), 4.16(a), 4.17(b) (1999).  
Accordingly, the appellant's case must be evaluated on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(2) (1999).; See 
Brown v. Derwinski, 2 Vet.App. 444 (1992) (permanent and 
total disability for pension purposes under 38 U.S.C.A. 
§ 1502 may be shown under either (1) an "objective" 
standard or (2) a "subjective" standard).

As indicated above, the appellant, who was born in July 1950, 
has earned his high school equivalency diploma and has 
experience as a dock worker, car runner, and laborer.  The 
Board finds no evidence of record which suggests that the 
appellant's physical disabilities, either singly or in 
combination, would preclude him from engaging in un- skilled 
or semi- skilled employment that is sedentary in nature.  
Furthermore, he does not have any of the combinations of 
permanent and total disability, such as permanent loss of use 
of extremities or sight, or permanently helpless or 
bedridden, pursuant to 38 C.F.R. § 4.15.  Based upon the 
foregoing, the Board finds that the preponderance of the 
evidence is against the appellant's claim for a permanent and 
total rating for pension purposes.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 4.3 (1999).

ORDER

A permanent and total disability rating for pension purposes 
is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

